Citation Nr: 0944148	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder, either as incurred in service or as aggravated by 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from June 1978 to July 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).
 
The Veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted before the undersigned in July 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his July 2009 Travel Board hearing, the Veteran testified 
that his childhood was normal, with no traumatic experience 
prior to joining the military.  The Veteran's report at the 
time of July 2008 VA examination contrasted with the 
Veteran's testimony.  In July 2008, the Veteran reported 
childhood neglect and physical abuse from his three 
stepfathers, and reported that his childhood improved once he 
got foster parents.  The examiner concluded that the Veteran 
had chronic PTSD which was aggravated by the personal assault 
in service reported by the Veteran.  

The history provided by the Veteran who conducted January 
2007 examination varied in pertinent part from the reports 
and testimony in 2008 and 2009.  In 2007, the examiner 
characterized the Veteran's report of his childhood as 
disclosing a "dysfunctional" childhood, but the examiner 
did not describe the fact(s) underlying the conclusion that 
the Veteran's childhood was dysfunctional.  The examiner 
noted that the Veteran had no symptoms of mental illness 
prior to service.  The examiner further noted that the 
incident of military sexual trauma reported by the Veteran 
had not yet been corroborated, and required substantiation.  
The examiner recommended that the Veteran "should be further 
evaluated for PTSD," but included a diagnosis of PTSD is 
list of assigned diagnoses.  

The examiner who conducted the July 2008 VA examination did 
not explain whether there was evidence which corroborated an 
in-service personal assault, but concluded that the Veteran 
had PTSD prior to service which was aggravated by the events 
of service.  The opinions of the two VA examiners are based 
on different theories of entitlement to compensation for 
PTSD, and are based on varying factual premises.  The 
Veteran's testimony before the Board, that he had no 
traumatic experiences prior to service, appears to contradict 
the facts provided to each examiner to some extent.  Thus, 
the Board is unable to rely on the medical evidence and 
opinion of record.  Further factual development, followed by 
additional review of the medical evidence, is required prior 
to the Board's adjudication of this claim.  

The Board notes that personnel records and service treatment 
records, including records of psychiatric evaluation, are 
associated with the claims file.  However, given the nature 
of the Veteran's allegation, a further attempt to determine 
whether there are any additional records available should be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to identify any evidence, of 
any type, that may assist him to 
substantiate his claim, under any theory 
of entitlement to compensation.  In 
particular, the Veteran should be asked to 
submit records of any post-service 
treatment for rectal bleeding.  

2.  The National Personnel Records Center 
should be asked to search for any 
additional records for the Veteran, 
including reports of performance 
appraisal, periodic medical examinations, 
or separately-filed psychiatric records.  

3.  VA clinical records from July 2008 to 
the present should be obtained.

The Veteran should be afforded the 
opportunity to identify any non-VA 
clinical records that might substantiate 
his claim, including any non-VA clinical 
records from July 2008 to the present, 
including records of medical treatment or 
of psychiatric treatment.  

4.  The Veteran's claim file should be 
scheduled by an appropriate specialist.  
After reviewing the Veteran's service 
treatment records, any post-service 
clinical evidence or history provided by 
the Veteran, and the Veteran's contentions 
as to an assault on his person in service, 
the examiner should answer the following 
question:

Is it at least as likely as not that the 
evidence that the Veteran was treated for 
rectal bleeding in service in March 1980 
is consistent with his report of personal 
assault (trauma due to assault with a 
broomstick)?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

5.  If the RO determines that the reported 
assault in service has been corroborated, 
the Veteran should be afforded a 
psychiatric examination.  The examiner 
should review the reports of VA 
examinations conducted in 2007 and in 2008 
and the Veteran's testimony before the 
Board in 2009, as well as all relevant 
clinical and lay evidence of record.  The 
examiner should then answer the following:

Does the Veteran meet the criteria for 
assignment of a diagnosis of PTSD?  Is so, 
is it at least as likely as not that the 
Veteran incurred PTSD is service, or a 
result of his service or some incident 
thereof, or that PTSD which pre-existed 
service was aggravated, that is, 
permanently increased in severity as the 
result of the Veteran's service?  If the 
examiner determines that it is at least as 
likely as not that PTSD was incurred or 
aggravated in service, the examiner should 
explain whether the Veteran's PTSD was 
incurred in service or was aggravated in 
service, and the examiner should explain 
how the determination as to in-service 
incurrence as compared to in-service 
aggravation was reached.  In particular, 
the examiner should discuss the 2007 and 
2008 VA examination reports, and reconcile 
those reports with the current conclusion.  

6.  When all directed development has been 
conducted and the records associated with 
the claims files, readjudicate the claim 
on appeal.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the appellant and her representative.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


